DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Species A) with traverse in the reply filed on 18 July 2022 is acknowledged. However, applicant’s preliminary amendments to the claims, in combination with the accompanying remarks, have been fully considered. 
The restriction requirement of 24 May 2022 is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
This office action is responsive to the original application, as amended by the preliminary amendment filed on 18 July 2022.  As directed by the amendment: claims 1, 3, 5, 10, 11, 13, 15 & 19 have been amended, and no claims have been cancelled or added.  Thus, claims 1-20 are presently pending in this application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5 & 15 are objected to because of the following informalities: 
Claims 5 & 15: “the sizing the flexible diaphragm”, while not technically incorrect, is grammatically awkward. Possible alternatives include: “…the sizing of the flexible diaphragm…”, “…said sizing of the flexible diaphragm to leave space between the flexible diaphragm and the body…”, or appropriate equivalents.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6-9 & 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 2 & 12 (i.e. “about 20 gallons”) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 6 & 16 recite “wherein the quantity of the liquid reactive fluid is one of transferred from a fixed reservoir or transferred while using a flow meter” which renders the respective claims indefinite for several reasons. 
First, while the claims recite that the liquid reactive fluid is “transferred from” a fixed reservoir or “transferred while using” a flow meter, it does not positively recite where the liquid reactive fluid is being transferred to. As best understood, this was likely intended to mean that the liquid reactive fluid is transferred to the flexible diaphragm (or otherwise transferred into the internal cavity of the body) from a fixed reservoir or while using a flow meter, however, such is not actually stated in the claim. 
Related, “while using a flow meter”, while understood to mean that the flow of the liquid reactive fluid is being metered, is not necessarily limited to this interpretation as claimed (i.e., the liquid could be transferred while a flow meter is separately used to meter some other flow). 
Finally, “a fixed reservoir” is indefinite as it is unclear if this means that the reservoir itself is fixed (e.g., physically fixed, not mobile, etc.) or if the reservoir is of a fixed volume (e.g., a rigid container, etc.). 

Claims 7 & 17 recite “wherein the quantity of liquid reactive fluid is…transferred into the flexible diaphragm through an open top of the body…”, which renders the respective claims indefinite. 
With respect to claim 7, an apparatus claim, it is unclear if this requires an open top of the body to be present in the final claimed product (i.e. particularly with respect to the apparatus of claim 7) or if this is merely a product-by-process claim wherein the open top of the body may be subsequently closed after filling. 
With respect to claim 17, a method claim, it is unclear if the method requires such an open top to be continuously present or if the open top may be subsequently closed in after filling. 

Claim 9 recites “wherein the flexible diaphragm is configured to hold the predetermined quantity of liquid reactive fluid without expansion of the flexible diaphragm at a lower end of an expected operating range” which renders the claim indefinite for several reasons. 
First, it is unclear which parameter an “expecting operating range” is referring to. While, as best understood, this is likely referring to an expected temperature operating range, it might also be seen as referring to an expected pressure operating range, etc. 
Next, in the event that “an expected operating range” refers to a pressure range (or otherwise a range other than a temperature operating range), it is unclear how this limitation is intended to correspond to the diaphragm being sized to accommodate the thermal expansion of the liquid reactive fluid (as set forth in claims 1 & 5).
Finally, it is noted that, as best understood, the mere presence of the liquid reactive fluid within the flexible diaphragm would apply a force to the flexible diaphragm (e.g., a force due to gravity, etc.). Since the diaphragm is flexible (rather than brittle), the diaphragm would experience some degree of elastic expansion due at least to the weight of the liquid reactive fluid, even at a lower end of the expected operating temperature range, causing the scope of the claim to take on an unreasonable degree of uncertainty. 

Claim 11 is directed to “a method of operating a pulsation dampener” and later recites “wherein one or more of the pulsation dampener is configured to account for thermal expansion of the quantity if the liquid reactive fluid…” (lines 10-11). It is unclear what is meant by “one or more of the pulsation dampener is configured”, causing the claim to take on an unreasonable degree of uncertainty. This might have been intended to mean that one or more features or aspects of the pulsation dampener are configured to account for the expansion, or it might have been intended to mean that one or more pulsation dampeners are so configured, etc. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 11, 12, 15 & 20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Zahid (US 4,299,254) in view of Burton (US 4,299,253; cited in applicant’s IDS received 26 April 2021).
Regarding claim 1, Zahid discloses (sole fig.) a pulsation dampener, comprising: 
a body (10) having an internal cavity (incl. 23 & 25) and an opening (12) providing fluid communication between the internal cavity and a fluid flow external to the body (i.e., fluid flow in the system to be damped); 
a flexible diaphragm (generally 15; including at least 24) held within the internal cavity, the flexible diaphragm contacting at least some fluid from the external fluid flow that enters the internal cavity through the opening (e.g., when the port at 12 is open, col. 3, lines 58-64); and 
a quantity of reactive fluid (i.e. gas) within the flexible diaphragm (i.e., within chamber 23) and separated by the flexible diaphragm from the at least some fluid from the external fluid flow (within chamber 25) within the internal cavity, the quantity of reactive fluid selected to dampen pressure pulses within the external fluid flow (see col. 2, lines 31-33: “for use in energy storage or pulsation dampener applications”; see also col. 3, line 46 – col. 4, line 5). 

Regarding the limitation “wherein the pulsation dampener is configured to account for thermal expansion of the quantity of the liquid reactive fluid by at least one of: 
a quantity of compressible foam material within the flexible diaphragm sufficient to accommodate at least part of the thermal expansion by compression of the quantity of the compressible foam material, 
sizing the flexible diaphragm to leave, for the quantity of the liquid reactive fluid, space between the flexible diaphragm and the body to accommodate at least part of the thermal expansion, or 
a reset pressure relief valve”, 
it is noted that, as shown in the figure of Zahid, the pulsation dampener is configured such that the flexible diaphragm is sized to leave space (C) between the flexible diaphragm and the body (i.e., when in an unstressed condition). As understood, the space between the flexible diaphragm and the body would be able to accommodate at least a part of the thermal expansion of the quantity of reactive fluid. 
Additionally, as set forth in MPEP § 2114(II), a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. In the instant case, the flexible diaphragm is sized to leave such a space (C) between the flexible diaphragm and the body and, depending on the initial pressure and quantity of the reactive fluid and the system operating pressure, would in at least some operating conditions (e.g. when the diaphragm is not completely expanded against the body) maintain such a space that, if the reactive fluid were to further expand, the space would be able to accommodate the thermal expansion. 

Zahid does not explicitly disclose that the quantity of reactive fluid within the flexible diaphragm is a quantity of liquid reactive fluid. 
Burton teaches (figs. 1 & 2) a pulsation dampener comprising a flexible diaphragm (24) and a quantity of liquid reactive fluid (i.e. a silicone polymer; see abstract, lines 5-6; col. 3, lines 30-33: “the upper zone 28 above diaphragm 24 is filled with a predetermined amount of the silicone fluid”). Burton suggests that they have previously disclosed a high pressure pulsation dampener that uses “a silicone base liquid as the dampening media rather than a compressed gas” (col. 1, lines 28-31), that silicone liquids (as compared to other liquids) have a low bulk modulus, enabling “a certain amount of compressibility for dampening the working fluid” in a pulsation dampener, are nontoxic, and have good thermal conductivity and high flash points, which increase safety (col. 3, lines 1-11). Additionally, unlike gas-charged dampeners, the use of silicone liquid provides a fixed dampening response or band unaffected by variations in working fluid pressure (col. 3, lines 14-18). When used in well drilling operations, the provided reliable / fixed damping band provides a constant “quiet band or zone” which may be used for communication with downhole drilling instruments (i.e., for mud pulse telemetry; col. 3, line 60 – col. 4, line 10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsation dampener of Zahid such that the quantity of reactive fluid was a quantity of liquid reactive fluid (i.e., a liquid silicone polymer), in view of the teachings of Burton, as the use of a known technique (i.e. utilizing a liquid silicone reactive fluid as the reactive fluid for a hydraulic pulsation dampener, as in Burton) to improve a similar device (the hydraulic pulsation dampener of Zahid) in the same way (e.g., to provide a consistent dampening band which is less sensitive to working fluid pressure, as otherwise suggested by Burton); or otherwise obvious as the simple substitution of one known element (e.g., the original gas reactive fluid disclosed by Zahid) for another (the liquid silicone reactive fluid of Burton) to obtain predictable results (e.g., as above, to provide a more consistent dampening band / quiet zone). 
As a result, all of the limitations of claim 1 are met, or are otherwise rendered obvious. 

Regarding claim 2, while Zahid and Burton to not explicitly disclose the additional limitation “wherein the quantity of liquid reactive fluid is about 20 gallons”, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
See also MPEP § 2144.05(II)(A) which establishes that is has been held where the difference between the prior art and the claimed invention involves only a change of form, proportions, or degree, such a difference is unpatentable over the prior art, “even though the changes of the kind may produce better results than prior invention”. 
As best understood in view of applicant’s disclosure, the 20 gallon volume appears to be merely preferable (e.g., as it is the volume of a conventional nitrogen filled or charge-free type dampener; see table above para. 27) rather than a critical value required to achieve some unexpected result. 
The claimed invention of claim 2, wherein “the quantity of liquid reactive fluid is about 20 gallons” appears to differ from the pulisation dampener of Zahid (as modified in view of Burton in claim 1 above) by only a difference in relative dimensions (i.e. volume) / proportions, and does not appear that it would perform differently than the prior art device when provided which such dimensions. Thus, claim 2 is unpatentable over the prior art of record at least in view of the above guidance. 

Regarding claim 5, the pulsation dampener of Zahid (as modified above) reads on the additional limitation wherein the pulsation dampener is configured to account for the thermal expansion of the quantity of the liquid reactive fluid by the sizing the flexible diaphragm (as set forth with respect to claim 1 above; the flexible diaphragm is sized to leave space (C) between the flexible diaphragm and the body when unstressed, the space between the flexible diaphragm and the body would, under at least some operating conditions, be able to accommodate at least a part of the thermal expansion of the quantity of reactive fluid). 

Regarding claim 6, with respect to the limitation wherein “the quantity of the liquid reactive fluid is one of transferred from a fixed reservoir or transferred while using a flow meter”, as set forth in MPEP §2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
The pulsation dampener of Zahid, as modified in view of Burton above, includes such a quantity of liquid reactive fluid, which would have been transferred to the internal cavity / flexible diaphragm in some manner during manufacture or prior to operation.
While Zahid and Burton do not explicitly suggest transferring from a fixed reservoir or transferring while using a flow meter, in the instant case, the manner of transferring the liquid reactive fluid to the internal cavity / flexible diaphragm does not appear that it would be expected to impart distinctive structural characteristics to the final product. That is, based upon the current record, it does not appear that the form of the reservoir and/or the method of metering used when transferring the reactive fluid would result in a nonobvious difference to the pulsation dampener itself.
As a result, claim 6 is unpatentable over Zahid in view of Burton. See also MPEP § 2113(II). To promote compact prosecution, alternative grounds of rejection for claim 6, based upon additional prior art teachings, are provided later in this action. 

Regarding claim 11, Zahid discloses (sole fig. ) a pulsation dampener and associated method of operating a pulsation dampener, comprising:
connecting a body (10) having an internal cavity (incl. 23 & 25) and an opening (12) providing fluid communication into the internal cavity to a fluid flow external to the body (i.e., fluid flow in the system to be damped); and 
providing a quantity of reactive fluid (i.e., gas within chamber 23) within a flexible diaphragm (generally 15; including at least 24) held within the internal cavity and contacting at least some fluid from the external fluid flow that enters the internal cavity through the opening (e.g., when the port at 12 is open, col. 3, lines 58-64), the quantity of the reactive fluid (within chamber 23) separated by the flexible diaphragm from the at least some fluid from the external fluid flow (within chamber 25) within the internal cavity by the flexible diaphragm, the quantity of liquid reactive fluid selected to dampen pressure pulses within the external fluid flow (see col. 2, lines 31-33: “for use in energy storage or pulsation dampener applications”; see also col. 3, line 46 – col. 4, line 5).

Regarding the limitation “wherein one or more of the pulsation dampener is configured to account for thermal expansion of the quantity of the liquid reactive fluid by at least one of:
a quantity of compressible foam material within the flexible diaphragm sufficient to accommodate at least part of the thermal expansion by compression of the quantity of the compressible foam material, 
sizing the flexible diaphragm to leave, for the quantity of the liquid reactive fluid, space between the flexible diaphragm and the body to accommodate at least part of the thermal expansion, or 
a reset pressure relief valve”, 
it is noted that, as shown in the figure of Zahid, the pulsation dampener is configured such that the flexible diaphragm is sized to leave a space (C) between the flexible diaphragm and the body (i.e., when in an unstressed condition). As understood, the space between the flexible diaphragm and the body would be able to accommodate at least a part of the thermal expansion of the quantity of reactive fluid.
More specifically, based on the sizing / configuration of the flexible diaphragm, depending on the initial pressure / quantity of the reactive fluid and the system operating pressure, the pulsation dampener would, in at least some operating conditions (e.g. when the diaphragm is not completely expanded against the body; as shown in the figure) maintain such a space that, if the reactive fluid were to further expand, the space would be able to accommodate the thermal expansion.

Zahid does not explicitly disclose that the provided quantity of reactive fluid is a quantity of liquid reactive fluid. 
Burton teaches (figs. 1 & 2) a pulsation dampener comprising a flexible diaphragm (24) and an operating method comprising providing the pulsation dampener with a quantity of liquid reactive fluid (i.e. a silicone polymer; see abstract, lines 5-6; col. 3, lines 30-33: “the upper zone 28 above diaphragm 24 is filled with a predetermined amount of the silicone fluid”). Burton suggests that they have previously disclosed a high pressure pulsation dampener that uses “a silicone base liquid as the dampening media rather than a compressed gas” (col. 1, lines 28-31), that silicone liquids (as compared to other liquids) have a low bulk modulus, enabling “a certain amount of compressibility for dampening the working fluid” in a pulsation dampener, are nontoxic, and have good thermal conductivity and high flash points, which increase safety (col. 3, lines 1-11). Additionally, unlike gas-charged dampeners, the use of silicone liquid provides a fixed dampening response or band unaffected by variations in working fluid pressure (col. 3, lines 14-18). When used in well drilling operations, the provided reliable / fixed damping band provides a constant “quiet band or zone” which may be used for communication with downhole drilling instruments (i.e., for mud pulse telemetry; col. 3, line 60 – col. 4, line 10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsation dampener and associated method of operating the pulsation dampener of Zahid such that the provided quantity of reactive fluid was a quantity of liquid reactive fluid (i.e., a liquid silicone polymer), in view of the teachings of Burton, as the use of a known technique (i.e. utilizing a liquid silicone reactive fluid as the reactive fluid for a hydraulic pulsation dampener, as in Burton) to improve a similar device / method (the hydraulic pulsation dampener of Zahid, and associated operating method) in the same way (e.g., to provide a consistent dampening band which is less sensitive to working fluid pressure, as otherwise suggested by Burton); or otherwise obvious as the simple substitution of one known element (e.g., the original gas reactive fluid disclosed by Zahid) for another (the liquid silicone reactive fluid of Burton) to obtain predictable results (e.g., as above, to provide a more consistent dampening band / quiet zone). 
As a result, all of the limitations of claim 11 are met, or are otherwise rendered obvious. 

Regarding claim 12, while Zahid and Burton to not explicitly disclose the additional limitation “wherein the quantity of liquid reactive fluid is about 20 gallons”, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
See also MPEP § 2144.05(II)(A) which establishes that is has been held where the difference between the prior art and the claimed invention involves only a change of form, proportions, or degree, such a difference is unpatentable over the prior art, “even though the changes of the kind may produce better results than prior invention”. 
As best understood in view of applicant’s disclosure, the 20 gallon volume appears to be merely preferable (e.g., as it is the volume of a conventional nitrogen filled or charge-free type dampener; see table above para. 27) rather than a critical value required to achieve some unexpected result. 
The claimed invention of claim 12, wherein “the quantity of liquid reactive fluid is about 20 gallons” appears to differ from the pulisation dampener and associated operating method of Zahid (as modified in view of Burton in claim 11 above) by only a difference in relative dimensions (i.e. volume) / proportions of the pulsation dampener, and does not appear that it would perform differently than the prior art device when provided which such dimensions. Thus, claim 12 is unpatentable over the prior art of record at least in view of the above guidance.

Regarding claim 15, the pulsation dampener of Zahid (as modified above) reads on the additional limitation wherein the pulsation dampener is configured to account for the thermal expansion of the quantity of the liquid reactive fluid by the sizing the flexible diaphragm (as set forth with respect to claim 11 above; the flexible diaphragm is sized to leave space (C) between the flexible diaphragm and the body when unstressed, the space between the flexible diaphragm and the body would, under at least some operating conditions, be able to accommodate at least a part of the thermal expansion of the quantity of reactive fluid). 


Regarding claim 20, Zahid discloses (sole fig.) a pulsation dampener, comprising: 
a body (10) having an internal cavity (incl. 23 & 25) and an opening (12) providing fluid communication between the internal cavity and a fluid flow external to the body (i.e., fluid flow in the system to be damped); 
a flexible diaphragm (generally 15; including at least 24) held within the internal cavity, the flexible diaphragm contacting at least some fluid from the external fluid flow that enters the internal cavity through the opening (e.g., when the port at 12 is open, col. 3, lines 58-64); and 
a predetermined quantity of reactive fluid (i.e. gas) within the flexible diaphragm (i.e., within chamber 23) and separated by the flexible diaphragm from the at least some fluid from the external fluid flow (within chamber 25) within the internal cavity, the predetermined quantity of reactive fluid selected to dampen pressure pulses within the external fluid flow (see col. 2, lines 31-33: “for use in energy storage or pulsation dampener applications”; see also col. 3, line 46 – col. 4, line 5). 

Regarding the limitation wherein the predetermined quantity of reactive fluid is selected “to account for thermal expansion of the predetermined quantity of the liquid reactive fluid”, as set forth in MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
See also MPEP § 2114(II), a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
In the instant case, the resulting pulsation dampener would have a predetermined quantity of reactive fluid which is selected to dampen pressure pulses within the external fluid flow (i.e., to enable the pulsation dampener to function as intended). Whether the predetermined quantity is also selected “to account for thermal expansion of the predetermined quantity of the liquid reactive fluid” does not necessarily appear to further limit the apparatus or otherwise impart distinctive structural characteristics to the final product. 
In particular, the thermal expansion of the predetermined quantity of the reactive fluid is based upon the intended operating range / intended use of the pulsation dampener (i.e. the thermal conditions expected during operation vs the thermal conditions during filling, etc.). 
Thus, the predetermined quantity of reactive fluid selected to dampen pressure pulses within the external fluid flow (as above) may, for certain operating conditions (e.g., wherein the filling thermal conditions and operating thermal conditions are similar) be otherwise the same as the predetermined quantity of reactive fluid selected both to dampen pressure pulses and “to account for thermal expansion of the predetermined quantity of the liquid reactive fluid”. 
Moreover, as set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).
In the instant case, a person of ordinary skill in the art would have understood that a fluid charged pulsation dampener must be configured to operate in the actual operating conditions. If a pulsation dampener were to be employed in a situation where significant thermal difference between filling and operation conditions was expected, then said person of ordinary skill in the art would have reasonably taken into account such factors as thermal expansion (and thermal stability at such conditions, etc.) when determining the quantity of reactive fluid to ensure that the pulsation dampener operates as intended, where intended. 

Zahid does not explicitly disclose that the predetermined quantity of reactive fluid within the flexible diaphragm is a predetermined quantity of liquid reactive fluid. 
Burton teaches (figs. 1 & 2) a pulsation dampener comprising a flexible diaphragm (24) and a predetermined quantity of liquid reactive fluid (i.e. a silicone polymer; see abstract, lines 5-6; col. 3, lines 30-33: “the upper zone 28 above diaphragm 24 is filled with a predetermined amount of the silicone fluid”). Burton suggests that they have previously disclosed a high pressure pulsation dampener that uses “a silicone base liquid as the dampening media rather than a compressed gas” (col. 1, lines 28-31), that silicone liquids (as compared to other liquids) have a low bulk modulus, enabling “a certain amount of compressibility for dampening the working fluid” in a pulsation dampener, are nontoxic, and have good thermal conductivity and high flash points, which increase safety (col. 3, lines 1-11). Additionally, unlike gas-charged dampeners, the use of silicone liquid provides a fixed dampening response or band unaffected by variations in working fluid pressure (col. 3, lines 14-18). When used in well drilling operations, the provided reliable / fixed damping band provides a constant “quiet band or zone” which may be used for communication with downhole drilling instruments (i.e., for mud pulse telemetry; col. 3, line 60 – col. 4, line 10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsation dampener of Zahid such that the predetermined quantity of reactive fluid was a predetermined quantity of liquid reactive fluid (i.e., a liquid silicone polymer), in view of the teachings of Burton, as the use of a known technique (i.e. utilizing a liquid silicone reactive fluid as the reactive fluid for a hydraulic pulsation dampener, as in Burton) to improve a similar device (the hydraulic pulsation dampener of Zahid) in the same way (e.g., to provide a consistent dampening band which is less sensitive to working fluid pressure, as otherwise suggested by Burton); or otherwise obvious as the simple substitution of one known element (e.g., the original gas reactive fluid disclosed by Zahid) for another (the liquid silicone reactive fluid of Burton) to obtain predictable results (e.g., as above, to provide a more consistent dampening band / quiet zone). 
As a result, all of the limitations of claim 20 are met, or are otherwise rendered obvious. 

Claims 3, 4, 13 & 14 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Zahid in view of Burton as applied to claims 1 & 11 above, and further in view of Erdmann (US 3,442,293).
Regarding claims 3, 4, 13 & 14, Zahid does not explicitly disclose the additional limitation wherein the pulsation dampener is configured to account for the thermal expansion of the quantity of the liquid reactive fluid by the quantity of compressible foam material within the flexible diaphragm (claims 3 & 13), wherein the compressible foam material forms part of a diaphragm stabilizer (claims 4 & 14).
Erdmann teaches (fig. 1) a flexible diaphragm (3) for a pulsation dampener comprising a thin, gas-impermeable core layer (14) surrounded on either side by a layer of a stabilizing / reinforcing material (see abstract in col. 1, lines 15-25), which may be “a foam rubber or a foamed resin” (col. 1, lines 49-51). With such a construction, “the composite membrane of this invention can have a thickness materially less than that of a conventional diaphragm where gas penetration is obviated by increased thickness” (col. 2, lines 51-54). See also col. 2, lines 38-49.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsation dampener of Zahid (as otherwise modified above) such that the flexible diaphragm was formed with a thin, gas-impermeable core layer surrounded on both sides by layers of a stabilizing / reinforcing foam rubber / foam resin material, as suggested by Erdmann, as the use of a known technique (i.e. forming a flexible diaphragm of a hydraulic accumulator / pulsation dampener to have such a construction, as in Erdmann) to improve a similar device (i.e. the flexible diaphragm of Zahid) in the same way (e.g., to enable a thinner composite diaphragm which retains gas impermeability, flexibility, and chemical resistance vs a thicker single layer diaphragm, etc., as suggested by Erdmann). 
When modified as above, the pulsation dampener of Zahid would thus include a quantity of compressible foam material within the flexible diaphragm (i.e., the foamed rubber / resin layer facing the reactive fluid chamber 23). The compressible foam rubber or foam resin material would, as understood, be capable of accounting for at least part of the thermal expansion of the quantity of the liquid reactive fluid (i.e., when the liquid reactive fluid thermally expands, at least part of the expansion would be accommodated by compression of the foamed rubber or foamed resin layer within the diaphragm; especially where the flexible diaphragm is otherwise compressed against the inner side of the body / when the port at 12 is closed, etc.). As such, the limitations of claims 3 & 13 are met, or are otherwise rendered obvious. 
Regarding the limitation of claims 4 & 14, wherein “the compressible foam material forms part of a diaphragm stabilizer”, as noted, Erdmann teaches that this foamed material provides resistance to mechanical deformation and physical / chemical deterioration, and otherwise surrounds and protects the thin, gas-impermeable inner layer. Thus, the compressible foam material is seen as forming “part of a diaphragm stabilizer” (e.g., the other layer of foam material and/or the metal mounting ring may be seen as other parts of the diaphragm stabilizer, etc.). 
Additionally, or alternatively, the original diaphragm of Zahid includes a thickened peripheral portion at 17, and a central portion at 28 which accommodates a valve button 29, each of which may be seen as a “diaphragm stabilizer”. When modified to include the layers of compressible foam material of Erdmann, the compressible foam material which is located at one of these stabilizing features may be seen as being part of a diaphragm stabilizer, as claimed. 

Claims 6 & 16 (as understood) are rejected (or alternatively rejected) under 35 U.S.C. 103 as being unpatentable over Zahid in view of Burton as applied to claims 5 & 15 above, and further in view of Rush et al (US 1,949,491; hereafter Rush).
Regarding claims 6 & 16, Zahid does not explicitly disclose the additional limitation wherein the quantity of the liquid reactive fluid is one of transferred from a fixed reservoir or transferred while using a flow meter.
Rush teaches (e.g., fig. 1) a fluid transfer device comprising a fixed reservoir (i.e., a drum 10) and a flow meter (18) for transferring a fluid (via hose 21 / nozzle 22). Rush suggests such a device is intended to provide “an accurate means of measuring grease, oil, or any other similar liquid…” (pg. 1, lines 4-6), and “to insure the delivery of the predetermined designated amount indicated by the meter…which is inoperable except when actually dispensing material so that the amount of material actually dispensed by the operator is automatically and perfectly recorded without any included air” (pg. 1, lines 15-22). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsation dampener and associated operating method of Zahid (as otherwise modified above) by utilizing a fluid transfer device of the type taught by Rush, including a fixed reservoir and a flow meter, when transferring the quantity of liquid reactive fluid (such that the fluid is transferred from a fixed reservoir and/or transferred while using a flow meter) as the application of a known technique (i.e. transferring a fluid from a fixed reservoir / while using a flow meter, as in Rush) to a known device ready for improvement (i.e. the pulsation dampener of Zahid, requiring transfer of a predetermined quantity of liquid reactive fluid as suggested by Burton, etc.) to yield predictable results (e.g., ensuring that the amount of fluid actually delivered is accurate and recorded, without metering any included air, etc. as suggested by Rush). 


Claims 7 & 17 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Zahid in view of Burton as applied to claims 5 & 15 above, and further in view of Kloft et al. (US 2018/0038391; hereafter Kloft).
Regarding claims 7 & 17, Zahid in view of Burton renders obvious the additional limitations wherein the quantity of the liquid reactive fluid is a predetermined quantity transferred into the flexible diaphragm through an open top of the body. 
Zahid originally discloses that the reactive fluid (i.e. gas) is transferred into the flexible diaphragm / reactive fluid chamber via an open top of the body (i.e. gas charging port 11, closed when not charging by gas charging valve 21). 
As previously noted, Burton teaches that the quantity of the liquid reactive fluid is “a predetermined quantity” (Burton col. 3, lines 30-33: “the upper zone 28 above diaphragm 24 is filled with a predetermined amount of the silicone fluid”). Burton also teaches that the quantity of liquid reactive fluid is transferred into the reactive fluid chamber through an open top of the body (via plugs 32b & 32c: col. 2, lines 59-61 & col. 3, lines 30-33). 
As set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
When combining the teachings of Zahid and Burton as above, a person having ordinary skill in the art would have reasonably recognized that the gas charging port of Zahid and the filling plugs of Burton serve a corresponding purpose and, as such, would have recognized that the liquid reactive fluid (as suggested by Burton) could be transferred to the into the flexible diaphragm (of the pulsation dampener of Zahid) through an open top of the body (e.g. charging port 11) in a similar manner. 
With respect to the remaining limitation wherein the predetermined quantity of liquid reactive fluid is transferred through an open top of the body “by one of pouring or insertion of at least one filled flexible container”, the examiner notes that at least pouring a fluid into a container through an open top is a well-known method of transferring liquids, in general (i.e., as in bottles, cups, etc.) and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. However, to promote compact prosecution, the following prior art teaching is provided:
Kloft teaches (figs. 1-3) a method of forming a hydraulic accumulator / pulsation dampener (10) comprising a body (14) having a flexible diaphragm / bladder (12), wherein a fluid (28; i.e., a fluid foam material in this case) is transferred into the flexible diaphragm through an open top 22 (para. 22, line 4: “top opening 22”) by pouring (via input device 36). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsation dampener and associated method of Zahid by transferring the predetermined quantity of liquid reactive fluid into the flexible diaphragm through an open top of the body by pouring (e.g. via an input device) in view of the teachings of Kloft, as the application of a known technique (i.e. pouring a liquid into a flexible bladder through an open top, as in Kloft) to a known device ready for improvement (i.e. the device of Zahid in view of Burton, having a flexible diaphragm and open top, and requiring transfer of fluid into the flexible diaphragm) to obtain predictable results (e.g. ensuring positive dispensing of the quantity of fluid into the flexible diaphragm while minimizing spillage and/or contamination of the fluid, etc.). 




Claim 8 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Zahid in view of Burton and Kloft as applied to claim 7 above, and further in view of Bucksch (US 7,004,105).
Regarding claim 8, Zahid does not explicitly disclose that the flexible diaphragm includes one or more fill lines corresponding to the predetermined quantity for an expected operating temperature range.
Bucksch teaches (figs. 1 & 2) that a container / fluid vessel (5) may comprise one or more fill lines (4), each corresponding to a predetermined quantity of fluid (e.g., 50, 100, 125, 200, 250ml, etc.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsation dampener of Zahid by providing the flexible diaphragm (which is intended to hold a fluid) with one or more fill lines corresponding to a predetermined fluid quantity (i.e. volume), in view of the teachings of Bucksch, as the application of a known technique (i.e. providing volumetric fill lines on the sidewall of a fluid container, as in Bucksch) to a known device ready for improvement (the flexible diaphragm of Zahid, configured to be filled with a fluid, such as the liquid reactive fluid of Burton as above) to obtain predictable results (e.g. a visual indication to the user of the fluid level  / volume within the flexible diaphragm, to aid in filling / maintenance, etc.)
Regarding the limitation wherein the fill lines correspond to the predetermined quantity “for an expected operating temperature range”, as set forth in MPEP § 2114(II), a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
In the instant case, as modified in view of Bucksch above, the fill lines of the flexible diaphragm of Zahid would correspond to predetermined quantities (e.g. volumes). Whether these predetermined quantities are “for an expected temperature operating range” is a matter of intended use. By way of example, for the same pulsation dampener, a given predetermined quantity corresponding to a fill line might be suitable for one expected temperature operating range in one application but unsuitable for another expected temperature operation range in a second application. 

Claims 10 & 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Zahid in view of Burton as applied to claims 1 & 11 above, and further in view of Rilett (US 4,760,865)
Regarding claims 10 & 19, Zahid further discloses that the pulsation dampener comprises a charging valve assembly (21) arranged at a charging port (11) in communication with the reactive fluid chamber (23).
Zahid does not explicitly disclose that the pulsation dampener is configured to account for the thermal expansion of the quantity of the liquid reactive fluid by including a reset pressure relief valve.
Rilett teaches (fig. 2; alt. embodiments in figs. 1 & 3) a valve assembly (20) for use with a pressure vessel / container (1; see fig. 1) which functions as both a charging valve (via valve member 10A / stem 11A) and as a reset pressure relief valve (via piston 5A, port 22, seal 23, etc.). See col. 7, lines 8-33, including lines 24-30: “…if the valve assembly 20 is incorporated in a container whose internal pressure should not exceed a certain threshold level…the valve assembly 20 [can] serve the additional and useful function of a pressure relief valve”. 
As can be seen from fig. 2, the valve piston 5A is biased by disk springs 24. Thus, once excess pressure is relieved, the pressure relief valve would reset (i.e. would not require replacement as would a burst-disk type relief valve). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pulsation dampener and associated operating method of Zahid such that the charging valve assembly is further provided with a reset pressure relief valve, in view of the teachings of Rilett, to enable the valve assembly to relieve excess pressure if the internal pressure in the reactive fluid chamber exceeds a certain threshold (e.g., a safety threshold, etc.). 
When modified as above, the pulsation dampener of Zahid would be configured to account for the thermal expansion of the quantity of the liquid reactive fluid by including a reset pressure relief valve, as claimed, since thermal expansion of the quantity of reactive fluid would cause a corresponding increase in pressure within the reactive fluid chamber and, upon sufficient expansion / pressure rise, the reset pressure relief valve would function to vent pressure (either via release of part of the liquid reactive fluid itself or, in the case of a partially filled chamber, whichever pressurized gas is accumulated in the headspace above the liquid, etc.). 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753